This is a motion for a mandamus to compel the respondent to pay an order issued to the plaintiff by the proper school officers of the district, in payment for .services as a teacher, and which respondent, at a time when he had money in his hands applicable for the purpose, refused to pay. Various defenses were set up,— among them a violation of contract by the relator, irregularity in the making of the contract, and a vote of the district not to pay.
The Court being satisfied there was no valid defense, ordered that the writ should issue; and as the order was such .a settled demand as interest would be recoverable upon at ,law, interest was allowed from the time of demand.